                                                               United States Bankruptcy Court
                                                                       District of Arizona
            Micheal King
 In re      Sarah Senecal                                                                                 Case No.   2:19-bk-10877
                                                                                Debtor(s)                 Chapter    7

                                                                                                       Check if this is an
                                                                                                    Amended/Supplemental Mailing List
                                                                                                    (Include only newly added or
                                                                                                    changed creditors.)


                                                           MAILING LIST DECLARATION


            We, Micheal King and Sarah Senecal , do hereby certify, under penalty of perjury, that the Master Mailing List, consisting

of 5 page(s), is complete, correct and consistent with the debtor(s)' Schedules.




 Date: September 3, 2019                                             /s/ Micheal King
                                                                     Micheal King
                                                                     Signature of Debtor

 Date: September 3, 2019                                             /s/ Sarah Senecal
                                                                     Sarah Senecal
                                                                     Signature of Debtor

 Date: September 3, 2019                                             /s/ Walter E. "Pete" Moak
                                                                     Signature of Attorney
                                                                     Walter E. "Pete" Moak 004849
                                                                     The Moak Law Firm
                                                                     1820 E Ray Rd
                                                                     Chandler, AZ 85225
                                                                     (480) 755-8000 Fax: (623) 399-4293




MML_Requirements_8-2018                                                                                                                   MML-3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy




            Case 2:19-bk-10877-EPB                              Doc 7 Filed 09/03/19 Entered 09/03/19 01:05:30                  Desc
                                                                Main Document     Page 1 of 6
King, Micheal and Sarah - 2:19-bk-10877


    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




IRS
PO BOX 7346
PHILADELPHIA PA 19101


ARIZONA DEPARTMENT OF REVENUE
DEPARTMENT OF COLLECTIONS
2005 N CENTRAL AVENUE
PHOENIX AZ 85004


CHRYSTAL EGAN
AZ



ACTION RECOVERY ONLINE
2720 E THOMAS RD BLDG C2
PHOENIX AZ 85016


AD ASTRA RECOVERY
7330 WEST 33RD STREET NORTH
SUITE 118
WICHITA KS 67205


AD ASTRA RECOVERY
7330 W 33RD ST N STE 118
WICHITA KS 67205


AD ASTRA RECOVERY SERVICES
7330 W 33RD ST NORTH SUITE 118
WICHITA KS 67205


ARMED FORCES BANK
ATTN: BANKRUPTCY
320 KANSAS AVE
FORT LEAVENWORTH KS 66027


ARMED FORCES BANK
PO BOX 3400
FORT LEAVENWORTH KS 66027


BUCKEYE CHECK CASHING
21 S. SIGNAL BUTTE, STE 101
MESA AZ 85208




        Case 2:19-bk-10877-EPB   Doc 7 Filed 09/03/19 Entered 09/03/19 01:05:30   Desc
                                 Main Document     Page 2 of 6
King, Micheal and Sarah - 2:19-bk-10877



BUREAU OF MEDICAL ECONOMICS
ATTN: BANKRUPTCY
PO BOX 20247
PHOENIX AZ 85036


BUREAU OF MEDICAL ECONOMICS
326 E CORONADO RD
PHOENIX AZ 85004


CCI/CONTRACT CALLERS INC
ATTN: BANKRUPTCY DEPT
501 GREENE ST STE 302
AUGUSTA GA 30901


CCI/CONTRACT CALLERS INC
501 GREENE ST STE 302
AUGUSTA GA 30901


CJA AUTO SALES, INC.
1313 SOUTH COUNTRY CLUB DRIVE
MESA AZ 85210


COLLECTION SERVICE BUR
CSB SYSTEMS/ATTN:BANKRUPTCY
PO BOX 310
SCOTTSDALE AZ 85252


COLLECTION SERVICE BUR
PO BOX 310
SCOTTSDALE AZ 85252


CONVERGENT OUTSOURCING, INC
800 SW 39TH ST
PO BOX 9004
RENTON WA 98057


CREDIT MANAGEMENT, LP
ATTN: BANKRUPTCY
PO BOX 118288
CARROLLTON TX 75011


CREDIT MANAGEMENT, LP
PO BOX 118288
CARROLLTON TX 75011



       Case 2:19-bk-10877-EPB   Doc 7 Filed 09/03/19 Entered 09/03/19 01:05:30   Desc
                                Main Document     Page 3 of 6
King, Micheal and Sarah - 2:19-bk-10877



FAIR COLLECTIONS & OUTSOURCING
ATTN: BANKRUPTCY DEPT
12304 BALTIMORE AVE SUITE #E
BELTSVILLE MD 20705


FAIR COLLECTIONS & OUTSOURCING
12304 BALTIMORE AVE STE
BELTSVILLE MD 20705


FIRE RECOVERY USA
2271 LAVA RIDGE COURT SUITE 120
ROSEVILLE CA 95661


JEFFERSON CAPITAL SYSTEMS
16 MCLELAND RD
SAINT CLOUD MN 56303


JOHNSON RANCH



LVNV FUNDING/RESURGENT CAPITAL
ATTN: BANKRUPTCY
PO BOX 10497
GREENVILLE SC 29603


LVNV FUNDING/RESURGENT CAPITAL
PO BOX 1269
GREENVILLE SC 29602


MIDLAND FUNDING
2365 NORTHSIDE DR STE 300
SAN DIEGO CA 92108


MIDLAND FUNDING
320 E BIG BEAVER RD STE
TROY MI 48083


NATIONAL CREDIT SYSTEMS, INC.
ATTN: BANKRUPTCY
PO BOX 312125
ATLANTA GA 31131


NATIONAL CREDIT SYSTEMS, INC.
3750 NATURALLY FRESH BLV
ATLANTA GA 30349

       Case 2:19-bk-10877-EPB   Doc 7 Filed 09/03/19 Entered 09/03/19 01:05:30   Desc
                                Main Document     Page 4 of 6
King, Micheal and Sarah - 2:19-bk-10877



NATIONAL MEDICAL PROFESSIONALS
PO BOX 841407
DALLAS TX 75284


NATIOWIDE RECOVERY SERVICE
ATTN: BANKRUPTCY
PO BOX 8005
CLEVELAND TN 37320


NATIOWIDE RECOVERY SERVICE
PO BOX 8005
CLEVELAND TN 37320


NEMO'S INVESTIGATIONS & COLLECTIONS
ATTN: BANKRUPTCY
PO BOX 30517
PHOENIX AZ 85046


NEMO'S INVESTIGATIONS & COLLECTIONS
14631 N CAVE CREEK
PHOENIX AZ 85022


NEVADA WEST FINANCIAL/
7625 DEAN MARTIN DR STE
LAS VEGAS NV 89139


NORTH SHORE AGENCY
PO BOX 9221
OLD BETHPAGE NY 11804


PHARUS FUNDING
C/O JAMES R. VAUGHAN
11445 E VIA LINDA SUITE 2-610
SCOTTSDALE AZ 85259


QUALIA COLLECTION SERV
1444 N MCDOWELL BLVD
PETALUMA CA 94954


SPEEDY CASH
C/O J. VANCE ANDERSEN
25823 N 101ST AVENUE
PEORIA AZ 85383




       Case 2:19-bk-10877-EPB   Doc 7 Filed 09/03/19 Entered 09/03/19 01:05:30   Desc
                                Main Document     Page 5 of 6
King, Micheal and Sarah - 2:19-bk-10877



US DEPARTMENT OF EDUCATION
C/O NATIONAL CREDIT SERVICES INC
PO BOX 766
BOTHELL WA 98041


VERIZON WIRELESS
ATTN: VERIZON WIRELESS BANKRUPTCY ADMINI
500 TECHNOLOGY DR, STE 550
WELDON SPRING MO 63304


VERIZON WIRELESS
PO BOX 650051
DALLAS TX 75265




       Case 2:19-bk-10877-EPB   Doc 7 Filed 09/03/19 Entered 09/03/19 01:05:30   Desc
                                Main Document     Page 6 of 6
